Citation Nr: 0944749	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-29 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as depression and anxiety.

3.  Entitlement to service connection for left foot 
disability.

4.  Entitlement to service connection for a right foot 
disability, to include as secondary to left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, an informal conference was held in lieu of 
a Decision Review Officer (DRO) hearing.  In June 2009, a 
videoconference hearing was held before the undersigned.  

The claims file contains a September 2006 statement from the 
Veteran indicating that he disagreed with a recent denial of 
entitlement to Vocational Rehabilitation benefits.  On 
review, the Board was unable to locate this decision and the 
matter is referred to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a claimant in the development of a 
claim.  This includes obtaining relevant records and 
providing a VA examination when necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

At the June 2009 hearing, the Veteran reported that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  The Veteran testified that he was 
awarded the benefits due to a back disability and he was 
unsure if these records were relevant to the appeal issues.  
Notwithstanding, where there is actual notice to VA that the 
Veteran is receiving disability benefits from the SSA, VA has 
the duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon.  See Murincsac v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, these records should be requested.  

At the hearing, the Veteran also testified that he continued 
to receive VA medical treatment.  On review, VA medical 
records were most recently printed in March 2009.  Additional 
records should be requested.  See 38 C.F.R. § 3.159(c)(2) 
(2009).

Increased evaluation for bilateral hearing loss

The Veteran was originally granted service connection for 
hearing loss in December 1977 and assigned a noncompensable 
evaluation.  The 0 percent evaluation was most recently 
continued in the August 2007 rating that is the subject of 
this appeal.  The Veteran contends that the currently 
assigned evaluation does not adequately reflect the severity 
of his disability.  At the hearing, he testified that his 
hearing was getting worse and that he was given hearing aids.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2008); 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).
 
The Veteran most recently underwent a VA examination in April 
2009.  Diagnosis was stable bilateral mild-to-moderate mixed 
conductive/sensorineural hearing loss.  The examiner stated 
that the Veteran has significant lifestyle hindrances and 
disabilities because of hearing loss.  The Veteran reported 
that the hearing loss hampers his ability to function in 
classes and he has difficulty hearing the teacher which could 
be affecting his educational progress.  He also feels that 
his disability hinders his relationships with others.  

Information in the claims file indicates that the Veteran 
applied for Vocational Rehabilitation benefits.  In a 
September 2006 statement, the Veteran argued that his 
service-connected disabilities hindered his ability to obtain 
gainful employment.  These records are potentially relevant 
to the claim for increase and should be obtained.  

On review, the Veteran's hearing loss appears to cause both 
occupational and social impairment.  However, considering the 
audiometric and speech discrimination findings on recent 
examination, the Veteran's hearing loss remains 
noncompensable under the applicable rating criteria.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  The Board observes that in Floyd v. Brown, 9 Vet. 
App. 88 (1996), the United States Court of Appeals for 
Veterans Claims (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, 
"the regulation does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required."  Floyd, 9 Vet. App. At 95.  

In light of the Veteran's complaints and the examiner's 
statement regarding significant lifestyle hindrances, the 
Board finds that referral for extraschedular consideration is 
warranted.  

Service connection for a psychiatric disability

In April 2006, the Veteran submitted a claim for service 
connection for depression and anxiety.  At the June 2009 
hearing, the Veteran reported that he was beaten repeatedly 
by platoon members and that he went on sick call for 
nervousness and irritability.  He also reported that he was 
referred to psychiatry and entered a drug treatment program.  

Service treatment records show that the Veteran was seen in 
June 1976 at a troop medical clinic with complaints of 
nervousness and tension and he was referred to division 
psychiatry.  Subsequent note indicates that the Veteran was 
at division psychiatry and would be followed.  On report of 
medical history completed at separation in November 1976, the 
Veteran reported depression and nervous trouble.  

In April 2007, the RO requested inpatient clinical records 
for the period from June 1976 through August 1976 at the 
troop medical clinic.  Response received in June 2007 
indicates that the allegation was investigated and the result 
was negative because of failure to identify the troop medical 
clinic.  Service personnel records show that the Veteran was 
stationed at Fort Carson at this time.  Additional requests 
should be made for in-patient clinical records, if any, and 
for the Veteran's mental health jacket.  

The Veteran was provided a VA psychiatric examination in July 
2007.  At that time, the examiner indicated that the 
Veteran's reports of symptoms of depression were unremarkable 
and he did not meet the criteria for a mood disorder 
diagnosis.  In October 2007, the Veteran submitted a 
statement essentially arguing that the examination was 
inadequate.  Subsequent VA medical records show continued 
mental health treatment with various Axis I diagnoses, to 
include depressive disorder, not otherwise specified.  Thus, 
the Board finds that additional psychiatric examination is 
warranted.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon, 
supra.  

Service connection for left and right foot disability

In April 2006, the Veteran submitted a claim of service 
connection for right and left foot disability.  At the June 
2009 hearing, the Veteran acknowledged that he had mild pes 
planus at entrance to service.  He testified that he did not 
have treatment for his feet prior to service, but that he 
started having problems during service and these continue to 
date.  He argued that his pre-existing disability was 
aggravated by military service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  A pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2009).

On report of medical history completed in connection with the 
January 1975 enlistment examination, the Veteran denied foot 
trouble.  Examination of the feet was reported as abnormal 
with findings of 1st degree pes planus, not considered 
disabling.  The Veteran's feet were reported as normal on 
clinical evaluation at separation in November 1976.  
Corresponding report of medical history documents complaints 
of foot trouble and weak ankles.  

VA medical records note ongoing complaints of foot pain.  A 
December 2008 progress note from Dr. H.J., a private 
podiatrist, includes findings of bilateral plantar fibroma 
and bilateral pes planus.  The physician noted that the 
condition could have been further aggravated by active duty, 
but that was not the only possible etiology.  

On review, it is unclear whether the Veteran currently has 
disability of the left and/or right foot that was incurred or 
aggravated during military service.  Considering the evidence 
of record, the Board finds that the requirements for a VA 
examination and medical opinion are met.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.	Request the following records 
concerning the Veteran from the SSA: 
all medical records upon which the 
award of disability benefits was based.  
All records obtained or any responses 
received should be associated with the 
claims file.  

2.	Request medical records concerning the 
Veteran from the VA medical center 
(VAMC) in Cleveland for the period from 
March 2009 to the present.  All records 
obtained or responses received should 
be associated with the claims file.  

3.	The Veteran's VA Vocational 
Rehabilitation folder should be 
obtained and associated with the claims 
file.

4.	Refer the matter of entitlement to a 
compensable evaluation for bilateral 
hearing loss to either the Under 
Secretary for Benefits, or the 
Director, Compensation and Pension 
Service for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).

5.	Request any in-patient clinical records 
pertaining to the Veteran from the 
military treatment facility at Ft. 
Carson, Colorado, for the period from 
June to November 1976.  The Veteran's 
mental health jacket should also be 
requested.  All records obtained or 
responses received should be associated 
with the claims file.  

6.	Schedule the Veteran for a VA mental 
disorders examination to determine the 
nature and etiology of any psychiatric 
disability, claimed as depression and 
anxiety.  All necessary diagnostic 
tests should be completed.  The claims 
file should be provided to the examiner 
for review, and the examiner should 
indicate whether it has been reviewed.  
The examiner's attention is directed to 
the numerous psychiatric records 
contained in the claims file, to 
include the July 2007 VA examination.

If the Veteran is diagnosed with 
current psychiatric disability, the 
examiner should provide an opinion as 
to whether such disability is related 
to active military service or events 
therein.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

7.	Schedule the Veteran for a VA 
examination to determine the etiology 
of any currently diagnosed disabilities 
of the left and/or right foot.  All 
necessary diagnostic tests and x-ray 
examinations should be completed.  The 
claims file should be provided to the 
examiner for review and the examiner 
should indicate whether it has been 
reviewed.  

All current foot disabilities should be 
identified.  The examiner is requested 
to provide an opinion as to whether the 
Veteran's pre-existing pes planus was 
aggravated by military service; or, 
whether any currently diagnosed 
disabilities of the left and/or right 
foot are otherwise related to active 
military service or events therein.  
The examiner is advised that for VA 
purposes, a pre-existing injury or 
disease will be considered to have been 
aggravated where there is an increase 
in disability during service, unless 
there is a specific finding that the 
increase was due to the natural 
progress of the disease.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

8.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to a compensable evaluation for 
bilateral hearing loss; entitlement to 
service connection for a psychiatric 
disability, claimed as depression and 
anxiety; entitlement to service 
connection for a left foot disability; 
and entitlement to service connection 
for a right foot disability, to include 
as secondary to left foot disability.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






        (CONTINUED ON NEXT PAGE)




_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


